DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/036333 on January 19, 2021, in which Claims 1-11, 13-16 and 18-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11, 13-16 and 18-20 are pending, of which Claims 1-11, 13-16 and 18-20 are allowed. Claims 12 and 17 have been cancelled.

Allowable Subject Matter
Claims 1-11, 13-16 and 18-20 are allowable in light of the Applicant's argument and in light of the prior art made of record.  Claims are renumbered as Claims 1-18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Kavanagh (10,462,024) teaches software code to log information.
-Klump (2009/0063395) teaches a log analysis tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.